
	

113 HR 2988 IH: Forty Hours Is Full Time Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2988
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Lipinski (for
			 himself, Mr. Barrow of Georgia,
			 Ms. Duckworth,
			 Mr. Matheson,
			 Mr. McIntyre,
			 Mr. Peterson, and
			 Mr. Schrader) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  definition of full-time employee for purposes of the employer mandate in the
		  Patient Protection and Affordable Care Act.
	
	
		1.Short titleThis Act may be cited as the
			 Forty Hours Is Full Time Act of
			 2013.
		2.Definition of
			 full-time employeeSection
			 4980H(c) of the Internal Revenue Code of 1986 is amended—
			(1)in paragraph (2)(E), by striking by
			 120 and inserting by 174; and
			(2)in paragraph (4)(A) by striking 30
			 hours and inserting 40 hours.
			
